[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 10, 2009
                           No. 08-16671                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                       Agency No. A079-059-367

ABDOUL AZIZ SEYDI,


                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (August 10, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Abdoul Aziz Seydi, a native and citizen of Senegal, petitions for review of a

final order of the Board of Immigration Appeals that affirmed the denial of a

continuance and ordered him removed from the country. Seydi argues that he was

entitled to a continuance of his removal proceedings because he had applied and

was eligible for adjustment of status based on an intervening marriage to a citizen

of the United States.

      The denial of a motion for a continuance is reviewed for an abuse of

discretion. Bull v. INS, 790 F.2d 869, 871 (11th Cir. 1986). Factual findings are

reviewed under the substantial evidence test. Al Najjar v. Ashcroft, 257 F.3d 1262,

1283 (11th Cir. 2001). Under the substantial evidence test, we must affirm the

decision of the Board if it is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. at 1284.

      The Board did not abuse its discretion. Substantial evidence supports the

finding that Seydi had represented falsely that he was a citizen of the United States,

which rendered him statutorily ineligible for adjustment of status. 8 U.S.C.

§§ 1182(a)(6)(C)(ii)(I). Seydi was not entitled to a continuance.

      PETITION DENIED.




                                          2